Citation Nr: 0603226	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from November 1961 
to September 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for depression. 

The veteran requested a hearing.  The claims file reflects 
that the RO notified the veteran in a letter to his last 
known address that a hearing before a Veterans Law Judge was 
scheduled for March 17, 2005.  The claims file notes that the 
veteran failed to report for the hearing, although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
of further action that will be required of him.


REMAND

The veteran's service medical records reflect that he was 
sound at entry in November 1961.  In August 1963, he was 
referred for mental health treatment at a military hospital 
in or near Frankfort, Germany.  

In September 1963, the veteran was discharged with a 
psychiatric diagnosis of emotional instability reaction, 
chronic, severe; EPTS (existed prior to service).  The 
separation examiner noted that the veteran was 
psychiatrically abnormal and stated, "SEE ATTACHED CONSULT 
SHEET."  No consult sheet is associated with the SMRs, 
however.  The separation examination was conducted at the 
45th Medical Battalion Clearing Station, 3rd Armor Division, 
APO 39, New York.  The report reflects that the veteran was 
assigned to the 45th Medical Battalion, at the same location 
(he was a medical corpsman).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a psychiatric disorder.

The duty to assist includes obtaining any available service 
medical record.  Therefore, the AMC should contact National 
Personnel Records Center (NPRC) and attempt to locate the 
psychiatric consultation sheet, which would be dated in 
August or September 1963, from the U.S. military hospital at 
Frankfort, Germany, or nearby medical facilities.  

The duty to assist also includes offering the veteran an 
examination where necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2005).  The 
veteran should be scheduled for a VA psychiatric examination 
to determine the nature and etiology of any current mental 
disorder.  Recent VA outpatient treatment reports reflect 
that a diagnosis of major depressive disorder.  

The AMC should also request records from Social Security 
Administration (SSA) to include any disability decision and 
the medical records upon which that decision is based.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The AMC should request the 
psychiatric consultation report from the 
military hospital at Frankfort, Germany, 
which might include the 45th Medical 
Battalion Clearing Station, 3rd Armor 
Division, APO 39, New York.  The relevant 
time period for claimed treatment is 
August or September 1963.  If no record 
is forthcoming, that fact should be 
clearly noted in the claims file.   

2.  The AMC should request records from 
SSA to include any disability decision 
and the medical records upon which that 
decision is based.  

3.  The AMC should obtain any relevant VA 
outpatient treatment reports dated since 
December 2001.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an appropriate VA 
examination by a psychiatrist.  The 
claims file should be made available to 
the psychiatrist for review.  All 
necessary tests and studies should be 
conducted.  The psychiatrist is asked to 
review the claims file with particular 
attention to the SMRs, examine the 
veteran, and answer the following:

I.  For any Axis I mental disorder 
found, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
had its onset in service, or is 
etiologically related to the 
chronic, severe emotional 
instability reaction noted in the 
September 1963 separation 
examination report?  

II. The psychiatrist should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for an 
acquired psychiatric disorder, to include 
whether clear and unmistakable evidence 
of a preexisting psychiatric disorder has 
been presented, and, if so, whether the 
presumption of aggravation during active 
service has been rebutted.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which discusses the ramifications of 
VAOPGCPREC 3-2003 and the holding in 
Wagner, supra, and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


